106 F.3d 390
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Samuel HENDERSON, Jr., Petitioner.
No. 96-624.
United States Court of Appeals, Fourth Circuit.
Submitted January 23, 1997.Decided Jan. 31, 1997.

Samuel Henderson, Jr., Petitioner Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Samuel Henderson, Jr., brought this mandamus petition seeking an order directing the district court to render a decision on his motion filed pursuant to 28 U.S.C. § 2255 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  Subsequently, the district court entered an order granting Henderson's 28 U.S.C. § 2255 motion.  Because his mandamus petition is now moot, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not significantly aid in the decisional process.

PETITION DENIED